DETAILED ACTION
This office action is in response to the amendments filed on 01/26/2020.
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) filed on 01/26/2021 in Remarks pg. 13-14 in view of the 35 USC 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a 

Claim 1-10, 12-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panchapakesan et al. (hereinafter Pancha, US 2016/0191432 A1) in view of Ban et al. (hereinafter Ban, US 2018/0302349 A1) in view of Gadgets 360 Staff ( hereinafter Gadgets “Google Hangouts Will Let You Reply to Messages Without Opening the App” NPL 2016, attached.).
Regarding Claim 1, Pancha discloses A device (Pancha: para.0017 client device 103), comprising: one or more memories; and one or more processors, communicatively coupled to the one or more memories (Pancha: para.0061 “stored in the one or more memory device and executable by the processor of such a device can be the client application 269, and potentially other applications. Also stored in the memory may be a data store 212 and other data” ), to:  
receive, at the device, an instruction to generate a shortcut associated with a messaging session (Pancha: para.0035 “To this end, a user of the client device 103 may manipulate an export component 303 to start an export process where all or a portion of the conversation is imported into a collection 115 identified by the user. The export component 303 may comprise a virtual button, icon, or other user interface component.” this process exports files from email application, and creates a link to be used to access that file, as described in para.0019.);
generate, at the device, based on receiving the instruction, a snapshot of the messaging session (Pancha: para.0036 “In some embodiments, a line selection component 312 may be utilized to select all or a portion of the conversation for importation into a selected one or more of the collections 115. The user-defined messages 242 that took place between a start point and an end point will be subject to importation into the selected one or more of the collections 115.”);
transmit, by the device, based on generating the snapshot of the messaging session, the snapshot of the messaging session to an application server (Pancha: para.0029 “To begin, the collection control application 215 manages importation of files received as user input 272 from the client device 103a into a collection 115 (also referred to as a "binder") according to one or more predefined storage policies.” It can be seen that collection 115 is in computing environment 203 in Fig. 2, the application server.); 
generate, at the device, based on transmitting the snapshot of the messaging session to the application server, the shortcut associated with the messaging session (Pancha: para.0032 “FIG. 1. In the example of FIG. 1, buttons, hyperlinks, or other user interface components may be generated that, when manipulated by the user, cause the client device 103 to access a resource corresponding to a manipulated one of the location references 239.” links and hyperlinks are generated in the interface of Fig.1, that link to ), wherein the shortcut associated with the messaging session is linked to the snapshot of the messaging session (Pancha: para.0050 “In 618, user interface data 245 may be generated utilizing the manifest 230. The user interface data 245 may comprise information used in rendering a user interface 106, such as the user interface 106 of FIG. 1…. In 621, the user interface data 245 is sent to the client device 103 for rendering in a display 109 (FIG. 1). For example, the manifest 230, comprising one or more location references 239, may be used to generate the user interface 106 of FIG. 1.”  para.0019 “For example, for archival purposes, the emails may be exported from an email application and stored in association with the collection 115 in at least one data store. When a user selects a document or conversation, the corresponding document or conversation may be accessed (assuming the requesting user is authorized) by an appropriate application on the client device 103. For example, by selecting a link or a virtual button associated with "Project Constraints," a word processing application may be launched to display the corresponding document file. Similarly, by selecting a link or a virtual button associated with "Wireframes from Website," an image viewing application may be launched to display the corresponding JPEG file.” It can be seen in Fig. 6, that after the files are imported to collection 115 in step 603-606, a link can be created to be displayed on interface 106 in Fig. 1, which are selectable to access the filed exported to 203.  In this case, similarly to opening an application to view the project constraint document file, when selecting either emails for project constraints or instant messaging collection as seen in Fig.1, an application to view the related files is opened.); and 
the messaging session allows access to the snapshot of the messaging session (Pancha: para.0019 “The documents and the conversations shown in the client application 103 of FIG. 1 may have been imported into the collection 115 and stored according to at least one storage policy to facilitate the future retrieval of the documents and conversations. For example, for archival purposes, the emails may be exported from an email application and stored in association with the collection 115 in at least one data store. When a user selects a document or conversation, the corresponding document or conversation may be accessed (assuming the requesting user is authorized) by an appropriate application on the client device 103. ” the links shown in fig. 1  on the user interface to project constraints, emails for project etc. are all shortcuts to collections 115 and 115b.  In this case, emails for project constraints link is the shortcut associated with the messaging session, thereby allowing access to the conversation); and
display, on a display of the device, the shortcut associated with the messaging session (Pancha: para.0050 “In 621, the user interface data 245 is sent to the client device 103 for rendering in a display 109 (FIG. 1). For example, the manifest 230, comprising one or more location references 239, may be used to generate the user interface 106 of FIG. 1. In the example of FIG. 1, buttons, hyperlinks, or other user interface components may be generated that, when manipulated by the user, cause the client device 103 to access a resource corresponding to a manipulated one of the location references 239.” para.0019 “The documents and the conversations shown in the client application 103 of FIG. 1 may have been imported into the collection 115 and stored according to at least one storage policy to facilitate the future retrieval of the documents and conversations. For example, for archival purposes, the emails may be exported from an email application and stored in association with the collection 115 in at least one data store. When a user selects a document or conversation, the corresponding document or conversation may be accessed (assuming the requesting user is authorized) by an appropriate application on the client device 103. ” the links shown in fig. 1 items 115 for each collection, on the user interface to project constraints, emails for project etc. are all shortcuts.  In this case, emails for project constraints link is the shortcut associated with the messaging session. ).
to resume the RCS messaging session from the snapshot of the RCS messaging session, and display, on a home screen or a lock screen of a display of the device, the shortcut associated with the RCS messaging session.
Ban discloses a rich communication services (RCS) messaging session, wherein the RCS messaging session is associated with a RCS application (Ban: para.0105 “The GUI screens 301 to 306 may be screens where a native messaging service application of the electronic device 300 is executed. As described with reference to FIG. 2, the electronic device 300 may transmit and receive a message to and from a chatbot over an RCS network and a platform server using the native messaging service application. As described with regard to the non-limiting examples of FIGS. 3A and 3B, each of chatbots may be registered in advance with the platform server and may include an NLP module.” the messaging session is performed via a RCS network, therefore the native messaging app is an RCS application, and the associated session is an RCS messaging session as it is performed over an RCS network.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pancha and Ban in order to incorporate a rich communication services (RCS) messaging session, wherein the RCS messaging session is associated with a RCS application.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of enhanced scalability accessibility and compatibility of the RCS network over other messaging networks (Ban: para.0013).
However Pancha-Ban does not explicitly disclose wherein the shortcut associated with the RCS messaging session allows access to the snapshot of the RCS messaging session to resume the RCS messaging session from the snapshot of the RCS messaging session ,and display, on a home screen or a lock screen of a display of the device, the shortcut associated with the RCS messaging session
google hangouts messaging session allows access to the snapshot of the google hangouts messaging session to resume the google hangouts messaging session from the snapshot of the google hangouts messaging session (Gadgets: pg.2 “Apart from the quick reply, the app receives a new feature that will allow users to create conversation shortcuts on home screen. Users can create a shortcut by selecting the "Save to home screen" option from the overflow menu within conversation. The feature will allow users to continue the conversation with a particular contact and will offer direct access to the conversation, instead of first opening the app and then finding/ jumping to the conversation. The update also brings design tweaks that replace checkboxes, found on previous version, with toggles.” a shortcut is created on the home screen, associated with the hangouts session, allowing the user to select the shortcut to continue the conversation. ),and 
display, on a home screen or a lock screen of a display of the device, the shortcut associated with the google hangouts messaging session (Gadgets: (Gadgets: pg.2 “Apart from the quick reply, the app receives a new feature that will allow users to create conversation shortcuts on home screen.” a shortcut is displayed on the home screen).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pancha-Ban with Gadgets in order to incorporate wherein the shortcut associated with the google hangouts messaging session allows access to the snapshot of the google hangouts messaging session to resume the google hangouts messaging session from the snapshot of the google hangouts messaging session ,and display, on a home screen or a lock screen of a display of the device, the shortcut associated with the google hangouts messaging session, and apply this technique to the analogous RCS communication of Pancha-Ban.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improved user experienced due to having direct access to a conversation without having to locate the conversation (Gadgets pg. 2).

Regarding Claim 2, Pancha-Ban-Gadgets discloses claim 1 as set forth above.
“To begin, the collection control application 215 manages importation of files received as user input 272 from the client device 103 a into a collection 115 (also referred to as a “binder”) according to one or more predefined storage policies. In various embodiments, the files may include documents, media content, conversations, etc. The conversations may be made up of individual user-defined messages 242 or a combination of multiple user-defined messages 242. The collection 115 may be associated with a user-defined subject, such as a project name, a group, a label, a category, etc., and may be automatically populated with content according to population criteria 233 established by a user of the client device 103.” As seen in Fig.2 collection 115 contains user-defined messages 242, thereby including information identifying the messages from the messaging session. This can also be seen that only certain conversation are populated into the collections as well with varying conditions.), information identifying a time stamp associated with the one or more messages, or information identifying one or more attachments included in the messaging session.
However Pancha does not explicitly disclose RCS messaging session.
Ban discloses a rich communication services (RCS) messaging session (Ban: para.0105 “The GUI screens 301 to 306 may be screens where a native messaging service application of the electronic device 300 is executed. As described with reference to FIG. 2, the electronic device 300 may transmit and receive a message to and from a chatbot over an RCS network and a platform server using the native messaging service application. As described with regard to the non-limiting examples of FIGS. 3A and 3B, each of chatbots may be registered in advance with the platform server and may include an NLP module.” the messaging session is performed via a RCS network, therefore the native messaging app is an RCS application, and the associated session is an RCS messaging session as it is performed over an RCS network.).

One of ordinary skill in the art would have been motivated to combine because of the expected benefit of enhanced scalability accessibility and compatibility of the RCS network over other messaging networks (Ban: para.0013).

Regarding Claim 3, Pancha-Ban-Gadgets discloses claim 1 as set forth above.
Pancha discloses wherein the shortcut associated with the messaging session includes at least one of: a notification displayed on the device, an icon displayed on the device, or a hyperlink displayed on the device (Pancha: para.0050 “In 621, the user interface data 245 is sent to the client device 103 for rendering in a display 109 (FIG. 1). For example, the manifest 230, comprising one or more location references 239, may be used to generate the user interface 106 of FIG. 1. In the example of FIG. 1, buttons, hyperlinks, or other user interface components may be generated that, when manipulated by the user, cause the client device 103 to access a resource corresponding to a manipulated one of the location references 239.” para.0019 “For example, by selecting a link or a virtual button associated with “Project Constraints,” a word processing application may be launched to display the corresponding document file. Similarly, by selecting a link or a virtual button associated with “Wireframes from Website,” an image viewing application may be launched to display the corresponding JPEG file” the links shown in fig. 1  on the user interface to project constraints, emails for project etc. are all shortcuts.  In this case, emails for project constraints link is the shortcut associated with the messaging session.).
However Pancha does not explicitly disclose RCS messaging session.
Ban discloses a rich communication services (RCS) messaging session (Ban: para.0105 “The GUI screens 301 to 306 may be screens where a native messaging service application of the electronic device 300 is executed. As described with reference to FIG. 2, the electronic device 300 may transmit and receive a message to and from a chatbot over an RCS network and a platform server using the native messaging service application. As described with regard to the non-limiting examples of FIGS. 3A and 3B, each of chatbots may be registered in advance with the platform server and may include an NLP module.” the messaging session is performed via a RCS network, therefore the native messaging app is an RCS application, and the associated session is an RCS messaging session as it is performed over an RCS network.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pancha-Ban-Gadgets in order to incorporate a rich communication services (RCS) messaging session.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of enhanced scalability accessibility and compatibility of the RCS network over other messaging networks (Ban: para.0013).

Regarding Claim 4 Pancha-Ban-Gadgets discloses claim 1 as set forth above.
Pancha discloses receive an input associated with a user interaction with the shortcut associated with the messaging session (Pancha: para.0050 “In 621, the user interface data 245 is sent to the client device 103 for rendering in a display 109 (FIG. 1). For example, the manifest 230, comprising one or more location references 239, may be used to generate the user interface 106 of FIG. 1. In the example of FIG. 1, buttons, hyperlinks, or other user interface components may be generated that, when manipulated by the user, cause the client device 103 to access a resource corresponding to a manipulated one of the location references 239.” para.0019 “For example, by selecting a link or a virtual button associated with “Project Constraints,” a word processing application may be launched to display the corresponding document file. Similarly, by selecting a link or a virtual button associated with “Wireframes from Website,” an image viewing application may be launched to display the corresponding JPEG file” In this case, emails for project constraints link is the shortcut associated with the messaging session. which corresponds to emails for project constraints when selected.); 
the messaging session from the application server (Pancha: para.0019 “For example, for archival purposes, the emails may be exported from an email application and stored in association with the collection 115 in at least one data store. When a user selects a document or conversation, the corresponding document or conversation may be accessed (assuming the requesting user is authorized) by an appropriate application on the client device 103. For example, by selecting a link or a virtual button associated with "Project Constraints," a word processing application may be launched to display the corresponding document file. Similarly, by selecting a link or a virtual button associated with "Wireframes from Website," an image viewing application may be launched to display the corresponding JPEG file.”  it can be seen that when a user presses a virtual button to access one of the archived files, it can be obtained from collection 115, from Computing environment 203 in Fig. 2.); and 
display the snapshot of the messaging session in the application on the device (Pancha: para.0019 “For example, by selecting a link or a virtual button associated with "Project Constraints," a word processing application may be launched to display the corresponding document file. Similarly, by selecting a link or a virtual button associated with "Wireframes from Website," an image viewing application may be launched to display the corresponding JPEG file”).
However Pancha does not explicitly disclose RCS messaging session.
Ban discloses a rich communication services (RCS) messaging session (Ban: para.0105 “The GUI screens 301 to 306 may be screens where a native messaging service application of the electronic device 300 is executed. As described with reference to FIG. 2, the electronic device 300 may transmit and receive a message to and from a chatbot over an RCS network and a platform server using the native messaging service application. As described with regard to the non-limiting examples of FIGS. 3A and 3B, each of chatbots may be registered in advance with the platform server and may include an NLP module.” the messaging session is performed via a RCS network, therefore the native messaging app is an RCS application, and the associated session is an RCS messaging session as it is performed over an RCS network.).

One of ordinary skill in the art would have been motivated to combine because of the expected benefit of enhanced scalability accessibility and compatibility of the RCS network over other messaging networks (Ban: para.0013).

Regarding Claim 5, Pancha-Ban-Gadgets discloses claim 1 as set forth above.
Pancha further discloses wherein the one or more processors are further to: receive, after generating the snapshot of the messaging session, additional information associated with the messaging session (Pancha: para.0046 “Beginning with 603, a request to import a user-defined message 242 into a collection 115 is received by the computing environment 203 from a client device 103 (FIG. 1).” Pancha: para.0036 “In some embodiments, a line selection component 312 may be utilized to select all or a portion of the conversation for importation into a selected one or more of the collections 115. The user-defined messages 242 that took place between a start point and an end point will be subject to importation into the selected one or more of the collections 115.” para.0047 “Alternatively, in 615, if the manifest 230 exists for the collection 115, the manifest 230 is updated to reflect the importation of the user-defined message 242 into the collection 115.” this data is an update to an already existing manifest, and therefore is after the generation of the first snapshot, and is an update to the first snapshot); and 
based on receiving the additional information: transmit, to the application server, the additional information (Pancha: para.0029 “To begin, the collection control application 215 manages importation of files received as user input 272 from the client device 103a into a collection 115 (also referred to as a "binder") according to one or more predefined storage policies.” It can be seen that collection 115 is in computing environment 203 in Fig. 2, the application server.) and 
an instruction to store the additional information in the snapshot of the messaging session (Pancha: para.0047 “In 606, the user-defined message 242 may be stored in the data store 212 according to one or more message storage policies associated with the collection 115. A message storage policy may include a destination where the user-defined message 242 should be stored, such as a network drive, a folder, a memory address, etc.”).
However Pancha does not explicitly disclose RCS messaging session.
Ban discloses a rich communication services (RCS) messaging session (Ban: para.0105 “The GUI screens 301 to 306 may be screens where a native messaging service application of the electronic device 300 is executed. As described with reference to FIG. 2, the electronic device 300 may transmit and receive a message to and from a chatbot over an RCS network and a platform server using the native messaging service application. As described with regard to the non-limiting examples of FIGS. 3A and 3B, each of chatbots may be registered in advance with the platform server and may include an NLP module.” the messaging session is performed via a RCS network, therefore the native messaging app is an RCS application, and the associated session is an RCS messaging session as it is performed over an RCS network.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pancha-Ban-Gadgets in order to incorporate a rich communication services (RCS) messaging session.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of enhanced scalability accessibility and compatibility of the RCS network over other messaging networks (Ban: para.0013).

Regarding Claim 6, Pancha-Ban-Gadgets discloses claim 5 as set forth above.
Pancha further discloses wherein the additional information associated with the messaging session includes at least one of: 
information identifying one or more messages that were transmitted in the messaging session after the snapshot of the messaging session was generated (Pancha: para.0046 “Beginning with 603, a request to import a user-defined message 242 into a collection 115 is received by the computing environment 203 from a client device 103 (FIG. 1).” para.0047 “Alternatively, in 615, if the manifest 230 exists for the collection 115, the manifest 230 is updated to reflect the importation of the user-defined message 242 into the collection 115.”  this is a request to import a new message into an existing collection 115, therefore this message is transmitted after the snapshot is generated.), 
information identifying a time stamp associated with the one or more messages that were transmitted in the RCS messaging session after the snapshot of the RCS messaging session was generated, or 
information identifying one or more additional attachments that were transmitted in the RCS messaging session after the snapshot of the RCS messaging session was generated.
However Pancha does not explicitly disclose RCS messaging session.
Ban discloses a rich communication services (RCS) messaging session (Ban: para.0105 “The GUI screens 301 to 306 may be screens where a native messaging service application of the electronic device 300 is executed. As described with reference to FIG. 2, the electronic device 300 may transmit and receive a message to and from a chatbot over an RCS network and a platform server using the native messaging service application. As described with regard to the non-limiting examples of FIGS. 3A and 3B, each of chatbots may be registered in advance with the platform server and may include an NLP module.” the messaging session is performed via a RCS network, therefore the native messaging app is an RCS application, and the associated session is an RCS messaging session as it is performed over an RCS network.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pancha-Ban-Gadgets in order to incorporate a rich communication services (RCS) messaging session.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of enhanced scalability accessibility and compatibility of the RCS network over other messaging networks (Ban: para.0013).


Pancha discloses wherein the one or more processors are further to: 
receive additional information associated with the messaging session (Pancha: para.0046 “Beginning with 603, a request to import a user-defined message 242 into a collection 115 is received by the computing environment 203 from a client device 103 (FIG. 1).”); 
receive another instruction to generate another shortcut associated with the RCS messaging session (Pancha: para.0035 “To this end, a user of the client device 103 may manipulate an export component 303 to start an export process where all or a portion of the conversation is imported into a collection 115 identified by the user. The export component 303 may comprise a virtual button, icon, or other user interface component.” this process exports files from email application, and creates a link to be used to access that file, as described in para.0019, para.0046 “Beginning with 603, a request to import a user-defined message 242 into a collection 115 is received by the computing environment 203 from a client device 103 (FIG. 1).” this is a request to create a shortcut); 
generate, based on receiving the other instruction, an updated snapshot of the RCS messaging session (para.0028 “In various embodiments, the user input 272 may comprise, for example, population criteria 233 and sharing criteria 236, or the user input 272 may comprise a selection of one or more files to upload to the computing environment 203. For example, a user of the client device 103a may provide one or more documents, user-defined messages 242, or other data, to import into a collection 115. Using the client application 269, the user may establish population criteria 233 for the collection 115 that, when satisfied, causes a file, document, or user-defined message 242 to automatically be added to the collection 115.” in a second iteration of Fig. 6, a user can select a group of messages to export.), 
wherein the updated snapshot of the messaging session includes: 
information included in the snapshot of the messaging session, and the additional information associated with the messaging session (Pancha: para.0046 “In various embodiments, the user-defined message 242 may comprise all or a selected portion of an email, an instant message conversation, annotated comments made in a document, etc.” when exporting a new set of files, a user can select a 
transmit, based on generating the updated snapshot of the messaging session, the updated snapshot of the messaging session to the application server associated with the application (Pancha: Fig. 6 para.0046 “Beginning with 603, a request to import a user-defined message 242 into a collection 115 is received by the computing environment 203 from a client device 103 (FIG. 1).”); and  44PATENT Docket No. 20180123 
link, based on transmitting the snapshot of the messaging session to the application server, the shortcut associated with the messaging session to the updated snapshot of the messaging session (Pancha: para.0050 “In 618, user interface data 245 may be generated utilizing the manifest 230. The user interface data 245 may comprise information used in rendering a user interface 106, such as the user interface 106 of FIG. 1. In various embodiments, the user interface data 245 may comprise HTML code for a network page. In other embodiments, the user interface data 245 may comprise information that populates user interface components used by an operating system of the client device 103. In 621, the user interface data 245 is sent to the client device 103 for rendering in a display 109 (FIG. 1). For example, the manifest 230, comprising one or more location references 239, may be used to generate the user interface 106 of FIG. 1.” in step 615 in para.0047, if the collection 115 already exists for that message,  then this process is an updating process to a collection that already exists.  If the collection already exists, then a link to that content is already displayed on the user interface, such as in Fig. 1.  Therefore, when updating the manifest for a collection that already has a hyperlink such as in Fig. 1, then the step of 615 updates the collection, and that new updated collection is associated with the same link.).
However Pancha does not explicitly disclose RCS messaging session.
Ban discloses a rich communication services (RCS) messaging session (Ban: para.0105 “The GUI screens 301 to 306 may be screens where a native messaging service application of the electronic device 300 is executed. As described with reference to FIG. 2, the electronic device 300 may transmit and receive a message to and from a chatbot over an RCS network and a platform server using the native messaging service application. As described with regard to the non-limiting examples of FIGS. 3A and 3B, each of chatbots may be registered in advance with the platform server and may include an NLP module.” the messaging session is performed via a RCS network, therefore the native messaging app is an RCS application, and the associated session is an RCS messaging session as it is performed over an RCS network.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pancha-Ban-Gadgets in order to incorporate a rich communication services (RCS) messaging session,.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of enhanced scalability accessibility and compatibility of the RCS network over other messaging networks (Ban: para.0013).

Regarding Claim 8, Pancha discloses A non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that (Pancha: para.0068), when executed by one or more processors of a device (Pancha: para.0068), cause the one or more processors to:
receive, at the device, an instruction to generate a shortcut (Pancha: para.0035 “To this end, a user of the client device 103 may manipulate an export component 303 to start an export process where all or a portion of the conversation is imported into a collection 115 identified by the user. The export component 303 may comprise a virtual button, icon, or other user interface component.” this process exports files from email application, and creates a link to be used to access that file, as described in para.0019.);
generate, at the device, based on receiving the instruction, a snapshot of the messaging session (Pancha: para.0036 “In some embodiments, a line selection component 312 may be utilized to select all or a portion of the conversation for importation into a selected one or more of the collections 115. The user-defined messages 242 that took place between a start point and an end point will be subject to importation into the selected one or more of the collections 115.”);
the messaging session, the snapshot of the messaging session to an application server (Pancha: para.0029 “To begin, the collection control application 215 manages importation of files received as user input 272 from the client device 103a into a collection 115 (also referred to as a "binder") according to one or more predefined storage policies.” It can be seen that collection 115 is in computing environment 203 in Fig. 2, the application server.); 
generate, at the device, based on transmitting the snapshot of the messaging session to the application server, the shortcut associated with the messaging session, (Pancha: para.0032 “FIG. 1. In the example of FIG. 1, buttons, hyperlinks, or other user interface components may be generated that, when manipulated by the user, cause the client device 103 to access a resource corresponding to a manipulated one of the location references 239.” links and hyperlinks are generated in the interface of Fig.1, that link to ), wherein the shortcut associated with the messaging session is linked to the snapshot of the messaging session (Pancha: para.0050 “In 618, user interface data 245 may be generated utilizing the manifest 230. The user interface data 245 may comprise information used in rendering a user interface 106, such as the user interface 106 of FIG. 1…. In 621, the user interface data 245 is sent to the client device 103 for rendering in a display 109 (FIG. 1). For example, the manifest 230, comprising one or more location references 239, may be used to generate the user interface 106 of FIG. 1.”  para.0019 “For example, for archival purposes, the emails may be exported from an email application and stored in association with the collection 115 in at least one data store. When a user selects a document or conversation, the corresponding document or conversation may be accessed (assuming the requesting user is authorized) by an appropriate application on the client device 103. For example, by selecting a link or a virtual button associated with "Project Constraints," a word processing application may be launched to display the corresponding document file. Similarly, by selecting a link or a virtual button associated with "Wireframes from Website," an image viewing application may be launched to display the corresponding JPEG file.” It can be seen in Fig. 6, that after the files are imported to collection 115 in step 603-606, a link can be created to be displayed on interface 106 in Fig. 1, which are selectable to access the filed exported to 203.  In this case, similarly to opening an application to view the project constraint document 
wherein the shortcut associated with the messaging session allows access to the snapshot of the messaging session (Pancha: para.0019 “The documents and the conversations shown in the client application 103 of FIG. 1 may have been imported into the collection 115 and stored according to at least one storage policy to facilitate the future retrieval of the documents and conversations. For example, for archival purposes, the emails may be exported from an email application and stored in association with the collection 115 in at least one data store. When a user selects a document or conversation, the corresponding document or conversation may be accessed (assuming the requesting user is authorized) by an appropriate application on the client device 103. ” the links shown in fig. 1  on the user interface to project constraints, emails for project etc. are all shortcuts to collections 115 and 115b.  In this case, emails for project constraints link is the shortcut associated with the messaging session, thereby allowing access to the conversation); and
display, on a display of the device, the shortcut associated with the messaging session (Pancha: para.0050 “In 621, the user interface data 245 is sent to the client device 103 for rendering in a display 109 (FIG. 1). For example, the manifest 230, comprising one or more location references 239, may be used to generate the user interface 106 of FIG. 1. In the example of FIG. 1, buttons, hyperlinks, or other user interface components may be generated that, when manipulated by the user, cause the client device 103 to access a resource corresponding to a manipulated one of the location references 239.” para.0019 “The documents and the conversations shown in the client application 103 of FIG. 1 may have been imported into the collection 115 and stored according to at least one storage policy to facilitate the future retrieval of the documents and conversations. For example, for archival purposes, the emails may be exported from an email application and stored in association with the collection 115 in at least one data store. When a user selects a document or conversation, the corresponding document or conversation may be accessed (assuming the requesting user is authorized) by an appropriate application on the client device 103. ” the links shown in fig. 1 items 115 for each collection, on the user interface to project 
However Pancha does not explicitly disclose a rich communication services (RCS) messaging session, the RCS messaging session is associated with a RCS application, and wherein the RCS messaging session is associated with a user and a chatbot; wherein the shortcut associated with the RCS messaging session allows access to the snapshot of the RCS messaging session to resume the RCS messaging session from the snapshot of the RCS messaging session, display, on a home screen or a lock screen of a display of the device, the shortcut associated with the RCS messaging session.
Ban discloses a rich communication services (RCS) messaging session, wherein the RCS messaging session is associated with a RCS application (Ban: para.0105 “The GUI screens 301 to 306 may be screens where a native messaging service application of the electronic device 300 is executed. As described with reference to FIG. 2, the electronic device 300 may transmit and receive a message to and from a chatbot over an RCS network and a platform server using the native messaging service application. As described with regard to the non-limiting examples of FIGS. 3A and 3B, each of chatbots may be registered in advance with the platform server and may include an NLP module.” the messaging session is performed via a RCS network, therefore the native messaging app is an RCS application, and the associated session is an RCS messaging session as it is performed over an RCS network.);
wherein the RCS messaging session is associated with a user and a chatbot (Ban: para.0112 “Referring to the GUI screen 304 of FIG. 3B, a chatroom capable of transmitting and receiving a message with the "Appliance Bot" is shown. When a chat with the user of the electronic device 300 is initiated, the "Appliance Bot" may transmit an initial response message (a welcome message) 341 to the electronic device 300 through a platform server (e.g., a platform server 102 of FIG. 1A) and an RCS network (or an RCS network 103 of FIG. 1A). For example, the initial response message 341 received at the electronic device 300 may be an SIP message. The electronic device 300 may display the received initial response message 341 on the chatroom.” the conversation is over an RCS network, thereby an RCS messaging session, and it is between a user and a chatbot, appliance bot.).

One of ordinary skill in the art would have been motivated to combine because of the expected benefit of enhanced scalability accessibility and compatibility of the RCS network over other messaging networks (Ban: para.0013).
However Pancha-Ban does not explicitly disclose wherein the shortcut associated with the RCS messaging session allows access to the snapshot of the RCS messaging session to resume the RCS messaging session from the snapshot of the RCS messaging session, display, on a home screen or a lock screen of a display of the device, the shortcut associated with the RCS messaging session.
Gadgets discloses wherein the shortcut associated with the google hangouts messaging session allows access to the snapshot of the google hangouts messaging session to resume the google hangouts messaging session from the snapshot of the google hangouts messaging session (Gadgets: pg.2 “Apart from the quick reply, the app receives a new feature that will allow users to create conversation shortcuts on home screen. Users can create a shortcut by selecting the "Save to home screen" option from the overflow menu within conversation. The feature will allow users to continue the conversation with a particular contact and will offer direct access to the conversation, instead of first opening the app and then finding/ jumping to the conversation. The update also brings design tweaks that replace checkboxes, found on previous version, with toggles.” a shortcut is created on the home screen, associated with the hangouts session, allowing the user to select the shortcut to continue the conversation. ),and 
display, on a home screen or a lock screen of a display of the device, the shortcut associated with the google hangouts messaging session (Gadgets: (Gadgets: pg.2 “Apart from the quick reply, the app receives a new feature that will allow users to create conversation shortcuts on home screen.” a shortcut is displayed on the home screen).

One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improved user experienced due to having direct access to a conversation without having to locate the conversation (Gadgets pg. 2).

Regarding Claim 9, Pancha-Ban-Gadgets discloses claim 8 as set forth above.
Pancha further discloses wherein the snapshot (Pancha: para.0029 collection 115) of the messaging session includes at least one of: information identifying a message included in the messaging session (Pancha: para.0029 “To begin, the collection control application 215 manages importation of files received as user input 272 from the client device 103 a into a collection 115 (also referred to as a “binder”) according to one or more predefined storage policies. In various embodiments, the files may include documents, media content, conversations, etc. The conversations may be made up of individual user-defined messages 242 or a combination of multiple user-defined messages 242. The collection 115 may be associated with a user-defined subject, such as a project name, a group, a label, a category, etc., and may be automatically populated with content according to population criteria 233 established by a user of the client device 103.” As seen in Fig.2 collection 115 contains user-defined messages 242, thereby including information identifying the messages from the messaging session. This can also be seen that only certain conversation are populated into the collections as well with varying conditions.), information identifying a time stamp associated with the message, or 
However Pancha does not explicitly disclose RCS messaging session.
Ban discloses a rich communication services (RCS) messaging session (Ban: para.0105 “The GUI screens 301 to 306 may be screens where a native messaging service application of the electronic device 300 is executed. As described with reference to FIG. 2, the electronic device 300 may transmit and receive a message to and from a chatbot over an RCS network and a platform server using the native messaging service application. As described with regard to the non-limiting examples of FIGS. 3A and 3B, each of chatbots may be registered in advance with the platform server and may include an NLP module.” the messaging session is performed via a RCS network, therefore the native messaging app is an RCS application, and the associated session is an RCS messaging session as it is performed over an RCS network.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pancha-Ban-Gadgets in order to incorporate a rich communication services (RCS) messaging session.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of enhanced scalability accessibility and compatibility of the RCS network over other messaging networks (Ban: para.0013).

Regarding Claim 10, Pancha-Ban-Gadgets discloses claim 8 as set forth above.
Pancha-Ban-Gadgets does not explicitly disclose wherein the shortcut associated with the RCS messaging session includes at least one of: an icon displayed on the home screen of the device, or a hyperlink displayed on the home screen of the device.
Gadgets discloses wherein the shortcut associated with the google hangouts messaging session includes at least one of: an icon displayed on the home screen of the device, or a hyperlink displayed on the home screen of the device (Gadgets: (Gadgets: pg.2 “Apart from the quick reply, the app receives a new feature that will allow users to create conversation shortcuts on home screen.” a shortcut is displayed on the home screen).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pancha-Ban with Gadgets in order to incorporate wherein the shortcut associated with the google hangouts messaging session includes at least one of: an icon displayed on the home screen of the device, or a hyperlink displayed on the home screen of the device, and apply this technique to the analogous RCS communication of Pancha-Ban.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improved user experienced due to having direct access to a conversation without having to locate the conversation (Gadgets pg. 2).

Regarding Claim 14, Pancha-Ban-Gadgets discloses claim 13 as set forth above.
Pancha discloses wherein the additional information associated with the messaging session includes at least one of. information identifying an additional message that transmitted in the messaging session after the snapshot of the messaging session was generated (Pancha: para.0046 “Beginning with 603, a request to import a user-defined message 242 into a collection 115 is received by the computing environment 203 from a client device 103 (FIG. 1).” para.0047 “Alternatively, in 615, if the manifest 230 exists for the collection 115, the manifest 230 is updated to reflect the importation of the user-defined message 242 into the collection 115.”  this is a request to import a new message into an existing collection 115, therefore this message is transmitted after the snapshot is generated.), information identifying an additional time stamp associated with the additional message, information identifying an additional attachment that transmitted in the RCS messaging session after the snapshot of the RCS messaging session was generated, or information identifying an additional image that transmitted in the RCS messaging session after the snapshot of the RCS messaging session was generated.
However Pancha does not explicitly disclose RCS messaging session.
“The GUI screens 301 to 306 may be screens where a native messaging service application of the electronic device 300 is executed. As described with reference to FIG. 2, the electronic device 300 may transmit and receive a message to and from a chatbot over an RCS network and a platform server using the native messaging service application. As described with regard to the non-limiting examples of FIGS. 3A and 3B, each of chatbots may be registered in advance with the platform server and may include an NLP module.” the messaging session is performed via a RCS network, therefore the native messaging app is an RCS application, and the associated session is an RCS messaging session as it is performed over an RCS network.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pancha-Ban-Gadgets in order to incorporate a rich communication services (RCS) messaging session.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of enhanced scalability accessibility and compatibility of the RCS network over other messaging networks (Ban: para.0013).

Regarding Claim 15, Pancha discloses a method comprising: receiving, at the device, an instruction to generate a shortcut (Pancha: para.0035 “To this end, a user of the client device 103 may manipulate an export component 303 to start an export process where all or a portion of the conversation is imported into a collection 115 identified by the user. The export component 303 may comprise a virtual button, icon, or other user interface component.” this process exports files from email application, and creates a link to be used to access that file, as described in para.0019.);
generating, by the device, based on receiving the instruction, a snapshot of the messaging session (Pancha: para.0036 “In some embodiments, a line selection component 312 may be utilized to select all or a portion of the conversation for importation into a selected one or more of the collections 115. The user-defined messages 242 that took place between a start point and an end point will be subject to importation into the selected one or more of the collections 115.”);
transmitting, by the device, based on generating the snapshot of the messaging session, the snapshot of the messaging session to an application server (Pancha: para.0029 “To begin, the collection control application 215 manages importation of files received as user input 272 from the client device 103a into a collection 115 (also referred to as a "binder") according to one or more predefined storage policies.” It can be seen that collection 115 is in computing environment 203 in Fig. 2, the application server.); 
generating, by the device, based on transmitting the snapshot of the messaging session to the application server, the shortcut associated with the messaging session, (Pancha: para.0032 “FIG. 1. In the example of FIG. 1, buttons, hyperlinks, or other user interface components may be generated that, when manipulated by the user, cause the client device 103 to access a resource corresponding to a manipulated one of the location references 239.” links and hyperlinks are generated in the interface of Fig.1, that link to ), wherein the shortcut associated with the messaging session is linked to the snapshot of the messaging session (Pancha: para.0050 “In 618, user interface data 245 may be generated utilizing the manifest 230. The user interface data 245 may comprise information used in rendering a user interface 106, such as the user interface 106 of FIG. 1…. In 621, the user interface data 245 is sent to the client device 103 for rendering in a display 109 (FIG. 1). For example, the manifest 230, comprising one or more location references 239, may be used to generate the user interface 106 of FIG. 1.”  para.0019 “For example, for archival purposes, the emails may be exported from an email application and stored in association with the collection 115 in at least one data store. When a user selects a document or conversation, the corresponding document or conversation may be accessed (assuming the requesting user is authorized) by an appropriate application on the client device 103. For example, by selecting a link or a virtual button associated with "Project Constraints," a word processing application may be launched to display the corresponding document file. Similarly, by selecting a link or a virtual button associated with "Wireframes from Website," an image viewing application may be launched to display the corresponding JPEG file.” It can be seen in Fig. 6, that after the files are imported to collection 115 in step 603-606, a link can be created to be displayed on interface 106 in Fig. 1, which are selectable to access the filed exported to 203.  In this case, similarly to opening an application to view the project constraint document file, when selecting either emails for project constraints or instant messaging collection as seen in Fig.1, an application to view the related files is opened.); and 
wherein the shortcut associated with the messaging session allows access to the snapshot of the messaging session (Pancha: para.0019 “The documents and the conversations shown in the client application 103 of FIG. 1 may have been imported into the collection 115 and stored according to at least one storage policy to facilitate the future retrieval of the documents and conversations. For example, for archival purposes, the emails may be exported from an email application and stored in association with the collection 115 in at least one data store. When a user selects a document or conversation, the corresponding document or conversation may be accessed (assuming the requesting user is authorized) by an appropriate application on the client device 103. ” the links shown in fig. 1  on the user interface to project constraints, emails for project etc. are all shortcuts to collections 115 and 115b.  In this case, emails for project constraints link is the shortcut associated with the messaging session, thereby allowing access to the conversation); and
displaying, on a display of the device, the shortcut associated with the messaging session (Pancha: para.0050 “In 621, the user interface data 245 is sent to the client device 103 for rendering in a display 109 (FIG. 1). For example, the manifest 230, comprising one or more location references 239, may be used to generate the user interface 106 of FIG. 1. In the example of FIG. 1, buttons, hyperlinks, or other user interface components may be generated that, when manipulated by the user, cause the client device 103 to access a resource corresponding to a manipulated one of the location references 239.” para.0019 “The documents and the conversations shown in the client application 103 of FIG. 1 may have been imported into the collection 115 and stored according to at least one storage policy to facilitate the future retrieval of the documents and conversations. For example, for archival purposes, the emails may be exported from an email application and stored in association with the collection 115 in at least one data store. When a user selects a document or conversation, the corresponding document or conversation may be accessed (assuming the requesting user is authorized) by an appropriate application on the client device 103. ” the links shown in fig. 1 items 115 for each collection, on the user interface to project constraints, emails for project etc. are all shortcuts.  In this case, emails for project constraints link is the shortcut associated with the messaging session.).
However Pancha does not explicitly disclose a rich communication services (RCS) messaging session, wherein the RCS messaging session is associated with a RCS application, wherein the RCS messaging session is further associated with another application included on the device, and wherein the RCS messaging session is associated with a user and a chatbot; wherein the shortcut associated with the RCS messaging session allows access to the snapshot of the RCS messaging session to resume the RCS messaging session from the snapshot of the RCS messaging session, display, on a home screen or a lock screen of a display of the device, the shortcut associated with the RCS messaging session.
Ban discloses a rich communication services (RCS) messaging session, wherein the RCS messaging session is associated with a RCS application (Ban: para.0105 “The GUI screens 301 to 306 may be screens where a native messaging service application of the electronic device 300 is executed. As described with reference to FIG. 2, the electronic device 300 may transmit and receive a message to and from a chatbot over an RCS network and a platform server using the native messaging service application. As described with regard to the non-limiting examples of FIGS. 3A and 3B, each of chatbots may be registered in advance with the platform server and may include an NLP module.” the messaging session is performed via a RCS network, therefore the native messaging app is an RCS application, and the associated session is an RCS messaging session as it is performed over an RCS network.);
wherein the RCS messaging session is further associated with another application included on the device (Ban: The RCS messaging sessions is performed with a user and a Chatbot.  This chatbot is selected for this session via another application such as a market app or a web browser app, therefore the messaging session is associated with another application on the device. para.0075 “For example, the electronic device 101 may execute a specified application (e.g., a native messaging service application, a web browser application, a market application, or the like). The electronic device 101 may access the " chatbot store" through the specified application and may view a status, availability, an abstract description, or the like of each of chatbots registered with the " chatbot store". The electronic device 101 may designate a specific chatbot (e.g., the first chatbot 104-1) among the chatbots registered with the " chatbot store". The specific chatbot (e.g., the first chatbot 104-1) may be designated using an RCS identifier of the specific chatbot.”  )
wherein the RCS messaging session is associated with a user and a chatbot (Ban: para.0112 “Referring to the GUI screen 304 of FIG. 3B, a chatroom capable of transmitting and receiving a message with the "Appliance Bot" is shown. When a chat with the user of the electronic device 300 is initiated, the "Appliance Bot" may transmit an initial response message (a welcome message) 341 to the electronic device 300 through a platform server (e.g., a platform server 102 of FIG. 1A) and an RCS network (or an RCS network 103 of FIG. 1A). For example, the initial response message 341 received at the electronic device 300 may be an SIP message. The electronic device 300 may display the received initial response message 341 on the chatroom.” the conversation is over an RCS network, thereby an RCS messaging session, and it is between a user and a chatbot, appliance bot.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pancha and Ban in order to incorporate a rich communication services (RCS) messaging session, wherein the RCS messaging session is associated with a RCS application, wherein the RCS messaging session is further associated with another application included on the device, wherein the RCS messaging session is associated with a user and a chatbot.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of enhanced scalability accessibility and compatibility of the RCS network over other messaging networks (Ban: para.0013).
However Pancha-Ban does not explicitly disclose wherein the shortcut associated with the RCS messaging session allows access to the snapshot of the RCS messaging session to resume the RCS messaging session from the snapshot of the RCS messaging session, display, on a home screen or a lock screen of a display of the device, the shortcut associated with the RCS messaging session.
Gadgets discloses wherein the shortcut associated with the google hangouts messaging session allows access to the snapshot of the google hangouts messaging session to resume the google hangouts messaging session from the snapshot of the google hangouts messaging session (Gadgets: pg.2 “Apart from the quick reply, the app receives a new feature that will allow users to create conversation shortcuts on home screen. Users can create a shortcut by selecting the "Save to home screen" option from the overflow menu within conversation. The feature will allow users to continue the conversation with a particular contact and will offer direct access to the conversation, instead of first opening the app and then finding/ jumping to the conversation. The update also brings design tweaks that replace checkboxes, found on previous version, with toggles.” a shortcut is created on the home screen, associated with the hangouts session, allowing the user to select the shortcut to continue the conversation. ),and 
display, on a home screen or a lock screen of a display of the device, the shortcut associated with the google hangouts messaging session (Gadgets: (Gadgets: pg.2 “Apart from the quick reply, the app receives a new feature that will allow users to create conversation shortcuts on home screen.” a shortcut is displayed on the home screen).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pancha-Ban with Gadgets in order to incorporate wherein the shortcut associated with the google hangouts messaging session allows access to the snapshot of the google hangouts messaging session to resume the google hangouts messaging session from the snapshot of the google hangouts messaging session ,and display, on a home screen or a lock screen of a display of the device, the shortcut associated with the google hangouts messaging session, and apply this technique to the analogous RCS communication of Pancha-Ban.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improved user experienced due to having direct access to a conversation without having to locate the conversation (Gadgets pg. 2).

Regarding Claim 16 Pancha-Ban-Gadgets discloses claim 15 as set forth above.
Pancha further discloses herein the snapshot (Pancha: para.0029 collection 115) of the messaging session includes at least one of: information identifying a message included in the RCS messaging session (Pancha: para.0029 “To begin, the collection control application 215 manages importation of files received as user input 272 from the client device 103 a into a collection 115 (also referred to as a “binder”) according to one or more predefined storage policies. In various embodiments, the files may include documents, media content, conversations, etc. The conversations may be made up of individual user-defined messages 242 or a combination of multiple user-defined messages 242. The collection 115 may be associated with a user-defined subject, such as a project name, a group, a label, a category, etc., and may be automatically populated with content according to population criteria 233 established by a user of the client device 103.” As seen in Fig.2 collection 115 contains user-defined messages 242, thereby including information identifying the messages from the messaging session. This can also be seen that only certain conversation are populated into the collections as well with varying conditions.), information identifying a time stamp associated with the message, information identifying an attachment included in the RCS messaging session, information identifying an image included in the RCS messaging session, information identifying the user, information identifying the chatbot, or information identifying the other application included on the device.
However Pancha does not explicitly disclose RCS messaging session.
Ban discloses a rich communication services (RCS) messaging session, (Ban: para.0105 “The GUI screens 301 to 306 may be screens where a native messaging service application of the electronic device 300 is executed. As described with reference to FIG. 2, the electronic device 300 may transmit and receive a message to and from a chatbot over an RCS network and a platform server using the native messaging service application. As described with regard to the non-limiting examples of FIGS. 3A and 3B, each of chatbots may be registered in advance with the platform server and may include an NLP module.” the messaging session is performed via a RCS network, therefore the native messaging app is 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pancha-Ban-Gadgets in order to incorporate a rich communication services (RCS) messaging session.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of enhanced scalability accessibility and compatibility of the RCS network over other messaging networks (Ban: para.0013).

Regarding Claim 17, Pancha-Ban-Gadgets discloses claim 15 as set forth above.
Pancha-Ban does not explicitly disclose wherein the shortcut associated with the RCS messaging session includes at least one of: an icon displayed on the home screen of the device, a hyperlink displayed on the home screen of the device, or a notification displayed on the lock screen of the device.
Gadgets discloses wherein the shortcut associated with the google hangouts messaging session includes at least one of: an icon displayed on the home screen of the device (Gadgets: (Gadgets: pg.2 “Apart from the quick reply, the app receives a new feature that will allow users to create conversation shortcuts on home screen.” a shortcut is displayed on the home screen), a hyperlink displayed on the home screen of the device, or a notification displayed on the lock screen of the device.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pancha-Ban with Gadgets in order to incorporate wherein the shortcut associated with the google hangouts messaging session includes at least one of: an icon displayed on the home screen of the device, and apply this technique to the analogous RCS communication of Pancha-Ban.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improved user experienced due to having direct access to a conversation without having to locate the conversation (Gadgets pg. 2).

Regarding Claim 19, Pancha-Ban-Gadgets discloses claim 15 as set forth above.	
Pancha discloses receive an input associated with a user interaction with the shortcut associated with the messaging session (Pancha: para.0050 “In 621, the user interface data 245 is sent to the client device 103 for rendering in a display 109 (FIG. 1). For example, the manifest 230, comprising one or more location references 239, may be used to generate the user interface 106 of FIG. 1. In the example of FIG. 1, buttons, hyperlinks, or other user interface components may be generated that, when manipulated by the user, cause the client device 103 to access a resource corresponding to a manipulated one of the location references 239.”); 
obtain, based on receiving the input, the snapshot of the messaging session from the application server (Pancha: para.0019 “For example, for archival purposes, the emails may be exported from an email application and stored in association with the collection 115 in at least one data store. When a user selects a document or conversation, the corresponding document or conversation may be accessed (assuming the requesting user is authorized) by an appropriate application on the client device 103. For example, by selecting a link or a virtual button associated with "Project Constraints," a word processing application may be launched to display the corresponding document file. Similarly, by selecting a link or a virtual button associated with "Wireframes from Website," an image viewing application may be launched to display the corresponding JPEG file.”  it can be seen that when a user presses a virtual button to access one of the archived files, it can be obtained from collection 115, from Computing environment 203 in Fig. 2.); and 
and displaying, on the display of the device, the snapshot of the messaging session in the application (Pancha: para.0019 “For example, by selecting a link or a virtual button associated with "Project Constraints," a word processing application may be launched to display the corresponding document file. Similarly, by selecting a link or a virtual button associated with "Wireframes from Website," an image viewing application may be launched to display the corresponding JPEG file”).
However Pancha does not explicitly disclose RCS messaging session.
“The GUI screens 301 to 306 may be screens where a native messaging service application of the electronic device 300 is executed. As described with reference to FIG. 2, the electronic device 300 may transmit and receive a message to and from a chatbot over an RCS network and a platform server using the native messaging service application. As described with regard to the non-limiting examples of FIGS. 3A and 3B, each of chatbots may be registered in advance with the platform server and may include an NLP module.” the messaging session is performed via a RCS network, therefore the native messaging app is an RCS application, and the associated session is an RCS messaging session as it is performed over an RCS network.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pancha-Ban-Gadgets in order to incorporate a rich communication services (RCS) messaging session.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of enhanced scalability accessibility and compatibility of the RCS network over other messaging networks (Ban: para.0013).

Regarding Claims 12, 13, and 20, they do not teach nor further define over the limitations of claims 4 and 7, therefore claims 12, 13, and 20 are rejected for the same reasons as claims 4 and 7.

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Panchapakesan et al. (hereinafter Pancha, US 2016/0191432 A1) in view of Ban et al. (hereinafter Ban, US 2018/0302349 A1) in view of Gadgets 360 Staff ( hereinafter Gadgets “Google Hangouts Will Let You Reply to Messages Without Opening the App” NPL 2016, attached.) further in view of Boss et al. (hereinafter Boss, US 2006/0277262 A1).
Regarding Claim 11, Pancha-Ban-Gadgets discloses claim 8 as set forth above.
the messaging session, additional information associated with the messaging session (Pancha: para.0046 “Beginning with 603, a request to import a user-defined message 242 into a collection 115 is received by the computing environment 203 from a client device 103 (FIG. 1).” Pancha: para.0036 “In some embodiments, a line selection component 312 may be utilized to select all or a portion of the conversation for importation into a selected one or more of the collections 115. The user-defined messages 242 that took place between a start point and an end point will be subject to importation into the selected one or more of the collections 115.” para.0047 “Alternatively, in 615, if the manifest 230 exists for the collection 115, the manifest 230 is updated to reflect the importation of the user-defined message 242 into the collection 115.” this data is an update to an already existing manifest, and therefore is after the generation of the first snapshot, and is an update to the first snapshot); and 
based on receiving the additional information: transmit, to the application server the additional information (Pancha: para.0029 “To begin, the collection control application 215 manages importation of files received as user input 272 from the client device 103a into a collection 115 (also referred to as a "binder") according to one or more predefined storage policies.” It can be seen that collection 115 is in computing environment 203 in Fig. 2, the application server.) and 
an instruction to store the additional information in the snapshot of the messaging session (Pancha: para.0047 “In 606, the user-defined message 242 may be stored in the data store 212 according to one or more message storage policies associated with the collection 115. A message storage policy may include a destination where the user-defined message 242 should be stored, such as a network drive, a folder, a memory address, etc.”).
However Pancha does not explicitly disclose RCS messaging session; wherein the additional information associated with the RCS messaging session is received while the RCS messaging session is idle.
Ban discloses a rich communication services (RCS) messaging session, (Ban: para.0105 “The GUI screens 301 to 306 may be screens where a native messaging service application of the electronic device 300 is executed. As described with reference to FIG. 2, the electronic device 300 may transmit and receive a message to and from a chatbot over an RCS network and a platform server using the native messaging service application. As described with regard to the non-limiting examples of FIGS. 3A and 3B, each of chatbots may be registered in advance with the platform server and may include an NLP module.” the messaging session is performed via a RCS network, therefore the native messaging app is an RCS application, and the associated session is an RCS messaging session as it is performed over an RCS network.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pancha-Ban-Gadgets in order to incorporate a rich communication services (RCS) messaging session.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of enhanced scalability accessibility and compatibility of the RCS network over other messaging networks (Ban: para.0013).
However Pancha-Ban-Gadgets does not explicitly disclose wherein the additional information associated with the RCS messaging session is received while the RCS messaging session is idle.
Boss discloses wherein the additional information associated with the messaging session is received while the messaging session is idle (Boss: para.0025 “A user also can configure an inactive session policy so that messaging program 200 takes user-selected action when a session is identified as inactive, such as archiving the session messages and closing the session interface.” with this policy, then when message sessions are inactive, therefore idle, only then are messages archived.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Pancha-Ban-Gadgets with Boss in order to incorporate wherein the additional information associated with the messaging session is received while the messaging session is idle, and apply it to the RCS messaging session of Pancha-Ban-Gadgets.


Regarding Claim 18, Pancha-Ban-Gadgets discloses claim 15 as set forth above.
Pancha discloses receiving, after generating the snapshot of the RCS messaging session, additional information associated with the RCS messaging session (Pancha: para.0046 “Beginning with 603, a request to import a user-defined message 242 into a collection 115 is received by the computing environment 203 from a client device 103 (FIG. 1).” Pancha: para.0036 “In some embodiments, a line selection component 312 may be utilized to select all or a portion of the conversation for importation into a selected one or more of the collections 115. The user-defined messages 242 that took place between a start point and an end point will be subject to importation into the selected one or more of the collections 115.” para.0047 “Alternatively, in 615, if the manifest 230 exists for the collection 115, the manifest 230 is updated to reflect the importation of the user-defined message 242 into the collection 115.” this data is an update to an already existing manifest, and therefore is after the generation of the first snapshot, and is an update to the first snapshot)
and based on receiving the additional information: transmitting, to the application server, the additional information (Pancha: para.0029 “To begin, the collection control application 215 manages importation of files received as user input 272 from the client device 103a into a collection 115 (also referred to as a "binder") according to one or more predefined storage policies.” It can be seen that collection 115 is in computing environment 203 in Fig. 2, the application server.) 
 and an instruction to store the additional information in the snapshot of the RCS messaging session (Pancha: para.0047 “In 606, the user-defined message 242 may be stored in the data store 212 according to one or more message storage policies associated with the collection 115. A message storage policy may include a destination where the user-defined message 242 should be stored, such as a network drive, a folder, a memory address, etc.”), and 
“In 621, the user interface data 245 is sent to the client device 103 for rendering in a display 109 (FIG. 1). For example, the manifest 230, comprising one or more location references 239, may be used to generate the user interface 106 of FIG. 1. In the example of FIG. 1, buttons, hyperlinks, or other user interface components may be generated that, when manipulated by the user, cause the client device 103 to access a resource corresponding to a manipulated one of the location references 239. Thereafter, the process proceeds to completion”).
However Pancha does not explicitly disclose RCS messaging session; wherein the additional information associated with the RCS messaging session is received while the RCS messaging session is idle.
Ban discloses a rich communication services (RCS) messaging session, (Ban: para.0105 “The GUI screens 301 to 306 may be screens where a native messaging service application of the electronic device 300 is executed. As described with reference to FIG. 2, the electronic device 300 may transmit and receive a message to and from a chatbot over an RCS network and a platform server using the native messaging service application. As described with regard to the non-limiting examples of FIGS. 3A and 3B, each of chatbots may be registered in advance with the platform server and may include an NLP module.” the messaging session is performed via a RCS network, therefore the native messaging app is an RCS application, and the associated session is an RCS messaging session as it is performed over an RCS network.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pancha-Ban-Gadgets in order to incorporate a rich communication services (RCS) messaging session.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of enhanced scalability accessibility and compatibility of the RCS network over other messaging networks (Ban: para.0013).

Boss discloses wherein the additional information associated with the messaging session is received while the messaging session is idle (Boss: para.0025 “A user also can configure an inactive session policy so that messaging program 200 takes user-selected action when a session is identified as inactive, such as archiving the session messages and closing the session interface.” with this policy, then when message sessions are inactive, therefore idle, only then are messages archived.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Pancha-Ban-Gadgets with Boss in order to incorporate wherein the additional information associated with the messaging session is received while the messaging session is idle, and apply it to the RCS messaging session of Pancha-Ban-Gadgets.
One of ordinary skill in the art would have been motivated to combine in order to provide more control to the user in view of the messaging session, which results in the expected benefit of improved user experience (Boss: para.0025).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wilde et al. (US 2017/0366493 A1). Para.0042-0043 Fig.2 and Fig.3A using 210 in fig.2, conversations can be saved and accessed later in fig.3A saved conversations in activity window

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUI H KIM whose telephone number is (571)272-8133.  The examiner can normally be reached on 7:30-5 M-R, M-F alternating.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUI H KIM/             Examiner, Art Unit 2453                                                                                                                                                                                           
/KAMAL B DIVECHA/             Supervisory Patent Examiner, Art Unit 2453